         Case 1:19-cr-00853-NRB Document 24 Filed 03/29/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 26, 2021

Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    United States v. Hai Long Huang, 19 Cr. 853 (NRB)

Dear Judge Buchwald:

       The Government writes to respectfully request an adjournment of the next status
conference in the above-captioned case, currently scheduled for April 5, 2021, for approximately
30 days. The parties are engaged in the final stages of discussions of a potential pretrial resolution
and expect to reach an agreement within the next 30 days, in which case the parties will promptly
reach out to the Court to schedule a change of plea proceeding. The Government has consulted
with defense counsel, who consents to this request.

        Accordingly, the Government respectfully requests that time be excluded under the Speedy
Trial Act between April 5, 2021 through the next scheduled conference, because the “ends of
justice served by the granting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
counsel for the defendant, who does not object to the exclusion of time.

 Application granted. The
 conference is adjourned                       Respectfully submitted,
 until May 6, 2021 at
 11:30 a.m. The Court                          AUDREY STRAUSS
 excludes time under the                       United States Attorney
 Speedy Trial Act until
                                           by: _/s/__________________________
 that date. See 18 U.S.C.
                                               Elizabeth A. Espinosa
 § 3161(h)(7)(A).
                                               Assistant United States Attorney
 SO ORDERED.
                                               (212) 637-2216




 Dated:       New York, New York
              March 29, 2021
